ORDER

PER CURIAM.
Appellant Mark Kirn (“Kirn”) appeals from the judgment entered upon a jury verdict of driving while intoxicated, in violation of Section 577.010.1 Kirn was charged as a chronic offender after he was pulled over for speeding and a breathalyzer test indicated his blood alcohol content was 0.115 percent. After a jury trial, Kirn was found guilty of driving while intoxicated, and the trial court entered judgment accordingly. On appeal, Kirn argues that the trial court should have excluded the results of the breathalyzer test and that without evidence of the breathalyzer test there was insufficient evidence to support his conviction. Kirn also seeks plain error review of the trial court’s failure to sua sponte order a new trial or give a curative jury instruction due to objectionable comments made by the prosecutor during closing argument.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Mo. R.Crim. P. 30.25(b).

. All statutory references are to RSMo. Cum. Supp. (2009).